DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The reply filed on 9/27/2021 amended claims 1 and 3. Claims 1-5 are currently pending herein.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are rendered moot because of the new grounds of rejection provided below.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a front portion fastened to a body or a frame” (Claim 1: see below 35 USC 112 rejection, only one possible option shown and both must be shown as claimed), must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The previous objections to the Specification are withdrawn in light of the amendments.
Claim Objections
The previous objections to the Claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim 3 is objected to because of the following informalities:  the limitation “a thickness direction” (line 3) is unclear and should most likely be rewritten as: “a thickness direction of the protector.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The previous rejections of Claims 1-5 under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: “a front portion fastened to a body or a frame” which is unclear and therefore renders the claim indefinite.  As best understood the front portion is connected to “attachment bar 16” and not a body (unlabeled) or frame member (element 12).  It is suggested that the limitation be rewritten as “a front portion fastened to an attachment bar which is attached to a frame.” Appropriate correction and/or explanation is required.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: “a cutout connected to a rear portion of the fastening hole and allowing the fastening member to separate from the protector” which is unclear and therefore renders the claim indefinite.  It is suggested that the limitation be rewritten as “a cutout connected to a rear portion of the fastening hole and allowing the fastening member to separate from the protector in a front end collision.” Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (US 8,739,910 B2).
[Claim 1] Regarding Claim 1, Katayama teaches: A vehicle underfloor structure (See, e.g., Fig.1-6) comprising: a battery (See, e.g., Fig.1-6, 31) disposed under a floor (See, e.g., Fig.1-6, 11) of a vehicle (See, e.g., Fig.1-6) and having at least one 
Katayama fails to explicitly teach: wherein the cutout is formed with a rear portion of the fastening hole.
However, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the cutout member 54 of Katayama to be of a unitary construction formed with a rear portion of the fastening hole, as a matter of obvious design choice in order to simplify the assembly and number of parts required during the manufacturing process. Moreover, Applicant should note that it has been held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only routine skill in the art. See, e.g., In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one 
[Claim 2] Regarding Claim 2, Katayama teaches: wherein the protector further includes a rear slope surface (See, e.g., Fig.1-6, 51) provided adjacent to a vehicle rear side of the fastening hole and inclined to ascend rearward (See, e.g., Fig.2&3B).
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: wherein the protector further includes a plurality of raised parts and a plurality of recessed parts, the plurality of raised parts being raised in a thickness direction and extending in a vehicle longitudinal direction, the plurality of recessed parts being recessed in the thickness direction of the protector and extending in the vehicle longitudinal direction, as claimed in Claim 3 (emphasis added to allowable limitations not suggested or taught by the prior art).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618